DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/21 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites conductive particles are present at each lattice point of a square lattice which fails to further limit the claim upon which it depends, i.e. claim 1 which recites adjacent rows in the unit “having different numbers of conductive particles”. Given that a square lattice cannot . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (WO 2016/002336). It is noted that the disclosures Shinohara et al. are based on US 10,121,756 which is an English equivalent of the reference.  
Regarding claim 1, Shinohara et al. teaches an anisotropic conductive film (See Title) comprising conductive particles disposed in repeating units in an insulating resin binder (col. 6, lines 13-30), wherein each repeating unit includes the conductive particles arranged in single rows with spacing therebetween, adjacent rows in the unit having different numbers of conductive particles, each repeating unit is defined by a polygonal shape formed by successively connecting centers of the conductive particles forming an outer shape of the repeating unit, and the repeating units form an array of consecutive units in plan view having the same polygonal shape (See Figs. 2-7, including annotated Fig. 6B below which includes the bolded triangles corresponding to claimed polygonal shapes).

    PNG
    media_image1.png
    476
    498
    media_image1.png
    Greyscale

Regarding claim 2, Shinohara et al. teaches wherein the repeating units are disposed over the entire surface of the anisotropic conductive film (See Figures 2-7, including annotated Fig. 6B above).  
Regarding claim 3, Shinohara et al. teaches wherein the numbers of conductive particles constituting the rows of conductive particles juxtaposed in the repeating units gradually differ (See Figures 2-6B, including annotated Fig. 6B above).  
Regarding claim 4, Shinohara et al. teaches wherein in three rows of conductive particles juxtaposed in the repeating units, the number of conductive particles constituting the central row of conductive particles is greater or less than the numbers of conductive particles constituting the rows of conductive particles on both sides (e.g. See Figure 2, central row – third diagonal row from right, side rows – first diagonal row and fourth diagonal row from right).  
Regarding claim 5, Shinohara et al. teaches wherein each edge of the polygon shape intersects diagonally with a long-side direction or a short-side direction of the anisotropic conductive film (See Figures 2-6B, including annotated Fig. 6B above).  
Regarding claim 6, Shinohara et al. teaches wherein the polygon shape has an edge parallel to a long-side direction or a short-side direction of the anisotropic conductive film (See annotated Fig. 6B above).
Regarding claim 7, Shinohara et al. teaches wherein the rows of conductive particles are parallel to one another in the repeating units (See Figures 2-7, including annotated Fig. 6B above).  
Regarding claim 8, Shinohara et al. teaches wherein single conductive particles are disposed repeatedly together with the repeating units (See Figures 2-7, including annotated Fig. 6B above).  
Regarding claim 9, Shinohara et al. teaches wherein a closest distance between adjacent conductive particles in the repeating units is 0.5 to 128 times an average particle diameter of the conductive particles (col. 5, line 63-col. 6, line 1).  
Regarding claim 10, Shinohara et al. teaches wherein the conductive particles constituting the repeating units are disposed such that conductive particles at prescribed lattice points are regularly distanced from a disposition in which conductive particles are present at each lattice point of a hexagonal lattice (See Figures 2, 4, and 7, including annotated Fig. 7 below).

    PNG
    media_image2.png
    489
    451
    media_image2.png
    Greyscale

Further, the recitation in the claims that the conductive particles are “regularly removed” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that 
Alternatively, regarding claims 3-10, it would have been obvious to one of ordinary skill in the art to arrange the conductive particles in Shinohara et al. in any arrangement including that presently claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art when the product having the claimed arrangement would not perform differently than the prior art product, In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant's arguments filed 11/03/21 and 12/01/21 have been fully considered but they are not persuasive.
Applicant amended claim 1 to recite “repeating units in” an insulating “resin binder”, wherein “each repeating unit includes” the conductive particles arranged in single rows with spacing therebetween, “adjacent rows in the unit having different numbers of conductive particles”, and “each repeating unit is defined by a polygonal shape formed by successively connecting centers of the conductive particles forming an outer shape of the repeating unit, and the repeating units form an array of consecutive units in plan view having the same polygonal shape”.
Applicant argues that Shinohara does not disclose each repeating unit includes the conductive particles arranged in single rows with spacing therebetween, adjacent rows in the unit having different numbers of conductive particles, each repeating unit is defined by a polygonal shape formed by successively connecting centers of the conductive particles forming an outer 
However, as shown in Fig. 6B of Shinohara which is reproduced and annotated below, the conductive particles of Shinohara do include repeating units of conductive particles arranged in single, adjacent rows having different numbers of conductive particles that form the same polygonal shape of triangles (See bolded triangles in Fig. 6B below which correspond to the claimed polygonal shapes). Therefore given that Shinohara does meet the claimed configuration(s), it would necessarily have the same advantages as the claimed invention, absent evidence to the contrary.

    PNG
    media_image1.png
    476
    498
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787